EXHIBIT 10.4

FOURTH AMENDMENT

OF

HORMEL SURVIVOR INCOME PLAN FOR EXECUTIVES

(1993 Restatement)

The “Hormel Survivor Income Plan for Executives (1993 Restatement)” adopted by
Hormel Foods Corporation (“Hormel”), a Delaware corporation, on November 1,
1993, but effective November 1, 1992, as heretofore amended by a First Amendment
adopted effective February 1, 1995 and October 29, 2000, and by a Second
Amendment adopted effective November 1, 2000  and by a Third Amendment adopted
effective February 23, 2001 (hereinafter collectively referred to as the “Plan
Statement”), is hereby amended as follows:

1.                                      BASE SALARY DETERMINATIONS.  Effective
for determining Base Salary of individuals who are actively employed at any time
on or after October 29, 2006, Section 2(a) of the Plan Statement shall be
amended to read as follows:

(a)                                  Base Salary shall mean one-twelfth (1/12th)
of the average annual rate of base salary of a Participant from Hormel for the
five (5) calendar years out of the ten (10) consecutive calendar years
immediately preceding the Participant’s death or retirement, as applicable,
which produce the highest average.  “Base Salary” shall include incentive
payments and bonuses; provided, however, that long-term incentive plan awards
earned on or after October 29, 2006 shall not be included.  Base Salary shall
also include amounts that would have been included in Base Salary but were
voluntarily deferred under a nonqualified deferred compensation plan maintained
by Hormel.  Base Salary shall not include supplemental unemployment benefits,
contributions to any profit sharing or other qualified plan, reimbursements of
moving expenses or other expenses or disability payments.  The Compensation
Committee shall determine whether a particular item of income constitutes “Base
Salary” if a question arises.

2.                                    RETIREE SURVIVOR BENEFIT DETERMINATIONS. 
Effective for determining Survivor Benefits of individuals who are actively
employed at any time on or after October 29, Section 2 of the Plan Statement
shall be amended by the addition of the following new Section 2(b) to read as
follows (and all subsequent sections and cross references thereto shall be
renumbered accordingly):

(b)                                 Benefit Service shall mean a measure of a
Participant’s service (stated as a number of years and fractions of years) as
defined under the Hormel Foods Corporation Salaried Employees’ Pension Plan.


--------------------------------------------------------------------------------


3.                                      RETIREE SURVIVOR BENEFIT DETERMINATIONS
(PRE-2000 PARTICIPANTS).  Effective for determining Survivor Benefits of
individuals who are actively employed at any time on or after October 29, 2006
Sections 4.2.1 and 4.2.2 of the Plan Statement shall be amended to read as
follows:

4.2.1.                     Death During Employment.  If a Participant’s
employment with Hormel ends because of his or her death while an Executive
(i.e., the Participant dies while still an employee and an Executive), the
Participant’s Beneficiary shall receive a Survivor Benefit equal to sixty
percent (60%) of the Participant’s Base Salary at the time of the Participant
dies.  A Participant shall be considered an Executive after October 28, 2000,
only (i) during continued employment with Hormel while the employee is
participating in the Operators’ Share Plan, or (ii) after employment ends if
such person retired from Hormel while participating in the Operators’ Share
Plan.  This Survivor Benefit shall be paid in two hundred forty (240) equal
monthly installments commencing on the first day of the second month following
the Participant’s death.  Notwithstanding the foregoing, if prior to the time
one hundred twenty (120) equal monthly installments have been paid, there is no
Surviving Spouse or Eligible Dependent Child entitled to payment, the Survivor
Benefit shall be paid to the Participant’s Beneficiary in no more than one
hundred twenty (120) equal monthly installments (minus the number of monthly
installments, if any, previously paid to a Surviving Spouse and Eligible
Dependent Children).

4.2.2.                     Death After Retirement.  If a Participant (i) remains
an Executive of Hormel until his or her Retirement, and (ii) dies following such
Retirement, then his or her Beneficiary shall receive upon his death a Survivor
Benefit equal to one percent (1%) of the Participant’s Base Salary (determined
as of such specified date), multiplied by the Participant’s Benefit Service
(determined as of such specified date), not to exceed forty (40).  This Survivor
Benefit shall be paid in one hundred eighty (180) equal monthly installments
commencing on the first day of the second month following the Participant’s
death.  Notwithstanding the foregoing, if prior to the time one hundred twenty
(120) equal monthly installments have been paid, there is no Surviving Spouse or
Eligible Dependent Child entitled to payment, the Survivor Benefit shall be paid
to the Participant’s Beneficiary in no more than one hundred twenty (120) equal
monthly installments (minus the number of monthly installments, if any,
previously paid to a Surviving Spouse and Eligible Dependent Children).

4.                                      RETIREE SURVIVOR BENEFIT DETERMINATIONS
(POST-2000 PARTICIPANTS).  Effective for determining Survivor Benefits of
individuals who are actively employed at any time on or after October 29, 2006,
the introductory paragraph in Section 5.2.2 of the Plan Statement shall be
amended to read as follows:

5.2.2.                     Death After Retirement.  If a Participant (i) remains
an Executive of Hormel until his or her Retirement, and (ii) dies following such
Retirement, the Participant’s Surviving Spouse, Eligible Dependent Children or
Beneficiary shall receive upon his death a Survivor Benefit equal to one percent
(1%) of the Participant’s Base Salary (determined as of such specified date),
multiplied by the

2


--------------------------------------------------------------------------------




Participant’s Benefit Service (determined as of such specified date), not to
exceed forty (40).  (A Participant shall be considered an Executive after
October 28, 2000, only (i) during continued employment with Hormel while the
employee is participating in the Operators’ Share Plan, or (ii) after employment
ends if such person retired from Hormel while participating in the Operators’
Share Plan.)  This Survivor Benefit shall be paid monthly, commencing on the
first day of the second month following the Participant’s death, in accordance
with Option A below unless Hormel shall have received prior to the Participant’s
death an election made and signed by the Participant, in such form as Hormel may
prescribe, an affirmative election that the benefit be paid in accordance with
Option B below:

5.                                      SAVINGS CLAUSE.  Save and except as
herein expressly amended, the Plan Statement shall continue in full force and
effect.

3


--------------------------------------------------------------------------------